           Case 3:20-cv-00220-LRH-WGC Document 33 Filed 07/26/21 Page 1 of 2




1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4     DEMETRIUS LAMAR BROCK,                           Case No. 3:20-cv-00220-LRH-WGC
5           Petitioner,
                                                       ORDER
6           v.
7
      RENEE BAKER, et al.,
8
            Respondents.
9

10

11          In this habeas corpus action, the respondents filed an answer on March 12, 2021
12   (ECF No. 17), and the petitioner, Demetrius Lamar Brock, represented by counsel, filed
13   a reply on June 16, 2021 (ECF No. 29). Then, after an initial period of 30 days, and a
14   7-day extension of time, the respondents were due to file a response to Brock’s reply by
15   July 23, 2021. See Order entered April 16, 2020 (ECF No. 3) (30 days for response to
16   reply); Order entered July 19, 2021 (ECF No. 31) (7-day extension).
17          On July 23, 2021, Respondents filed a motion for extension of time (ECF No. 32),
18   requesting a further 7-day extension of time, to July 30, 2021, to file their response to
19   Brock’s reply. Respondents’ counsel states that the extension of time is necessary
20   because of medical/personal issues.
21          The Court finds that Respondents’ motion for extension of time is made in good
22   faith and not solely for the purpose of delay, and that there is good cause for the
23   extension of time requested.
24          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
25   Time (ECF No. 32) is GRANTED. Respondents will have until and including
26   July 30, 2021, to file their response to Petitioner’s reply.
27   ///
28   ///
                                                   1
           Case 3:20-cv-00220-LRH-WGC Document 33 Filed 07/26/21 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered April 16, 2020 (ECF No. 3) will remain in

3    effect.

4

5              DATED THIS 26th day of July, 2021.

6

7
                                               LARRY R. HICKS,
8                                              UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
